     Case 2:21-cv-00074-WBS-CKD Document 8 Filed 08/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DEVON CARL JORDAN-MCFEELY,                        No. 2:21-cv-00074-WBS-CKD
12                     Petitioner,
13          v.                                         ORDER
14   FEDERAL BUREAU OF PRISONS,
15                     Respondent.
16

17          Petitioner, a federal prisoner proceeding pro se, has filed a petition for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2241. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 29, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within fourteen days.1 Petitioner has not filed

23   objections to the findings and recommendations.

24          The court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having

27
     1
      These Findings and Recommendations were returned in the mail and were ordered reserved on
28   petitioner on July 13, 2021.
                                                1
     Case 2:21-cv-00074-WBS-CKD Document 8 Filed 08/13/21 Page 2 of 2


 1   reviewed the file, the court finds the findings and recommendations to be supported by the record

 2   and by the magistrate judge’s analysis.

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. The findings and recommendations filed June 29, 2021, are adopted in full.

 5           2. Petitioner’s application for a writ of habeas corpus be summarily dismissed without

 6   prejudice.

 7           3. This case be closed.

 8           4. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 9   2253 since one is unnecessary in this § 2241 proceeding. See Forde v. U.S. Parole Comm’n, 114

10   F.3d 878, 879 (9th Cir. 1997).

11   Dated: August 12, 2021

12

13

14

15

16

17

18

19

20   12/jord0074..800.hc.2241.docx

21

22

23

24

25

26
27

28
                                                       2
